DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jr et al (US 2005/0267606). 
Bartlett shows the method and system claimed including a plurality of temperature detectors (S and M), each of the detectors is placed in a corresponding heating zone of a plurality of heating zones of a substrate support assembly (430), a temperature feedback data (308) as a first input is provided to a processor or processing unit that runs or executes a control algorithm/software (para 0039), a second input (314) is provided as targeted values of heater temperatures for the heating zones 
With respect to claims 3, 8 and 15,  Barlett shows the model (310/312) that is configured to calculate a targeted value of heater temperature based on wafer characteristics including a wafer temperature wherein the targeted value corresponds to current optimal value of one or more process parameters/power inputs. Also see para [0069]. 
With respect to claims 4 and 20, Bartlett shows the process control algorithm/software that is a closed-loop algorithm wherein the operations of collecting the temperature feedback/data, providing targeted values of the heater temperatures, calculating targeted values of the heater power, and controlling the chamber hardware. 
With respect to claims 5 and 16, Barlett shows the chamber hardware such as the substrate support assembly including a heater electronic including a PID controller that delivers targeted values of the heater power. Also see para [0044].
With respect to claims 7, 9, 18 and 19 Barlett shows the substrate support assembly used in a chamber wherein process parameters including a pressure of a process gas are used  in the model that calculates the targeted values. Also see para [0036] and [0038].

With respect to claims 11 and 12, Barlett shows the plurality of heating zones with one or more heaters wherein each of the heater is independently controlled to control each of the respective heating zones.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett Jr et al (US 2005/0267606) in view of Parkhe (US 2017/0215230).
Bartlett shows the method and system claimed including the plurality of temperature detectors but does not show temperature detectors being a resistance temperature detector.

In view of Parkhe, it would have been obvious to one of ordinary skill in the art to adapt the temperature detector(s) of Bartlett with a resistance temperature detector as an alternative form of a temperature sensor that is well known in the art. 
With respect to claims 6 and 17, Parkhe further shows a chamber which is known to include a heat-exchanger in the form of a heat transfer fluid source (144) that provides a heat-exchanging temperature that further achieves the targeted values of heater temperature to one or more heating zones. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamp et al (US 2003/0186545), Narushima (US 6,951,587), Gaff et al (US 2011/0143462), and Kanno et al (US 2004/0168767).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761